DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2021 has been entered.

Response to Amendment
	The amendment filed on 8/16/2021 has been entered.  Claims 1-14 and 16-21 are pending in the application.  Claim 15 has been cancelled.  

REASONS FOR ALLOWANCE
	Claims 1-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the injection 
The closest prior art is Pawulski (WO 2015/007820) and Pedersen et al. (US 2015/0148750 A1).
Pawulski discloses an injection device (see Fig. 1) comprising: a housing (housing 10) having a longitudinal axis (longitudinal axis through housing 10); an axially-depressible dose button (button 70); a dose indicator (first scale 140 & second scale 150); a dose setting mechanism (chassis 130, gear pinions 43, 44, and 45, and dose selector 80) operatively coupled to said dose indicator (first scale 140 & second scale 150) and capable of setting a dose to be ejected from the injection device; and a spring (torsion spring 90) capable of storing energy necessary for ejecting the dose from the injection device, wherein the spring (torsion spring 90) is coupled to the dose setting mechanism (chassis 130, gear pinions 43, 44, and 45, and dose selector 80) such that a charging force can be transferred from the dose setting mechanism (chassis 130, gear pinions 43, 44, and 45, and dose selector 80) to the spring (torsion spring 90) to increase the energy stored by the spring (torsion spring 90); wherein the dose setting mechanism (chassis 130, gear pinions 43, 44, and 45, and dose selector 80) comprises an assembly of three components, including: a ratchet ring (chassis 130) rotationally and axially locked with respect to said housing (housing 10) (see page 17 lines 15-16), the ratchet ring including a ratchet component (ratchet fingers 132); a drive plate (gear pinions 43, 44, and 
Pedersen teaches an injection device (see Fig. 1) having a dose setting mechanism wherein the ratchet component (ratchet element 20) comprises a first pawl (ratchet arm 22) capable of interacting with splines (second protrusions 32) on the dose selector (dose setting button) and for disengaging said ratchet arrangement a second pawl (toothing 21) capable of interacting with the first set of splines on the drive plate (drive tube 10).
However, neither Pawulski nor Pedersen teach wherein said ratchet component is configured to be pushed radially outwards by said splines on the dose selector.

Claims 2-14 and 16-21 are allowed by virtue of their dependency on allowed claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783